Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
The amendments dated 10/05/2022 has been received.  The amendments have been found sufficient to address the 112(b) rejection.  

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6, 8, 10-13, and 15 have been considered and are considered persuasive, specifically regarding the applicability of Hong.  In light of further searching and consideration, the references Hong and Eastman have been removed in favor of more applicable art found during searching, and provided in the IDS.  Please see the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong et al (US Pub 2018/005530 A1), hereafter known as Jeong in light of Van Os et al (US Pub 2014/0365114 A1), hereafter known as Van Os, in light of Tatematsu et al (JP 2007292586 A), please refer to the foreign reference applied in the IDS for citations.

For Claim 1, Jeong teaches A route output apparatus comprising: 
A non-transitory memory storing one or more computer programs ([0027])
A processor executing the one or more computer programs to: ([0027])
search for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of each node into a latitude and a longitude, representing the searched route; and ([0071], [0130].  The nodes do represent points on the graph.)
output the latitude and longitude for each node on the graph to represent the searched route using the latitude and longitude of the node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach select, from a sequence of nodes representing the searched route, a minimum number of nodes that determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route ; and 
output the latitude and longitude for each point on the graph.  
Van Os, however, does teach select, from a sequence of nodes representing the searched route, a number minimum of nodes that determine the route, each node of the number of nodes being connected to two or more nodes via the links; ([0017], [0082-0086], Figure 3-4, Figures 11-12.  Nodes are added to the list of route nodes until all intersections along the route have nodes added for them (steps 301, 302, 303).  This could be considered selecting a minimum number of nodes that determine the route.  After that, nodes that are too close together are removed if there are still too many nodes.  This is followed by adding more nodes between the remaining nodes.)
create points on the graph between  pairs of consecutive nodes of the selected minimum number of nodes along the searched route; ([0017], [0046], [0086])
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between pairs of consecutive nodes of the selected minimum number of nodes along the searched route ; and ([0008-0010], [0046], [0059], [0068], [0085])
output the latitude and longitude for each point on the graph.  ([0072], [0086])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong’s routing method with Van Os’ method of selecting a minimum number of nodes to determine the route, creating points on the graph between consecutive nodes, converting coordinates of the points into latitude and longitude and outputting that information because it would allow Jeong to simplify the routing information, spread out the routing points that a user has to follow, and this would give them an easier to follow experience.  Instead of having to navigate through a large number of nodes at turns an intersections, it could be simplified to one or two nodes to approach.  Instead of large breaks between nodes at certain stretches or other possible intersections, there would be intermediate points for the user to approach.
Tatematsu, however, does teach create a point on the graph between each pair of consecutive nodes of the selected number of nodes along the searched route; ([0009-0011], [0034].  Via points are put between guide points which represent intersections.  These points are intended to assist navigation between the intersections.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Van Os, and Tatematsu to modify Jeong to create a point on the graph between each pair of consecutive nodes of the minimum selected number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong in this way because when there are large spaces between nodes, a user might not be able to identify the next node, or might become unsure if they’re on the right path when traveling towards it if it’s very far away.  More nodes along the path would confirm to the user that they are traveling along the correct edge/link and provide more consistent navigation instructions.



5		For Claim 6, modified Jeong teaches The route output apparatus according to claim 1, wherein the point on the graph located between each pair of nodes is a point on the graph located between the pair of nodes.   (Figure 3.  Many of the points are between nodes.)
Jeong does not teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected minimum number of nodes along the searched route
Or that the point is a middle point between nodes.
Tatematsu, however, does teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected number of nodes along the searched route ([0009-0011], [0034])
Or that the point is a middle point between nodes. ([0009-0012], [0034])
Van Os, however, does teach that a minimum number of nodes are selected for the route. ([0017], [0082-0086], Figure 3-4, Figures 11-12.  Nodes are added to the list of route nodes until all intersections along the route have nodes added for them (steps 301, 302, 303).  This could be considered selecting a minimum number of nodes that determine the route.  After that, nodes that are too close together are removed if there are still too many nodes.  This is followed by adding more nodes between the remaining nodes.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong’s method with Tatematsu’s teaching of having the points be between consecutive nodes and being the middle point between them and Van Os’ method of selecting a minimum number of nodes for the route.  It would be obvious to do this because selecting a minimum number of nodes simplifies the route, and then putting points between them supplies additional information spread out for a consistent experience of receiving navigation information.  It would be obvious to have the points at the middle point between nodes because on average, this would be effective at reducing the average time/distance from having been or getting to another point, which would improve the consistency of receiving navigation information.



For Claim 8, Jeong teaches A route output method comprising: 
searching for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
converting coordinates of each node into a latitude and a longitude, representing the searched route; and ([0071], [0130].  The nodes do represent points on the graph.)
outputting the latitude and longitude for each node on the graph to represent the searched route using the latitude and longitude of the node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach select, from a sequence of nodes representing the searched route, a minimum number of nodes that determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route ; and 
output the latitude and longitude for each point on the graph.  
Van Os, however, does teach select, from a sequence of nodes representing the searched route, a number minimum of nodes that determine the route, each node of the number of nodes being connected to two or more nodes via the links; ([0017], [0082-0086], Figure 3-4, Figures 11-12.  Nodes are added to the list of route nodes until all intersections along the route have nodes added for them (steps 301, 302, 303).  This could be considered selecting a minimum number of nodes that determine the route.  After that, nodes that are too close together are removed if there are still too many nodes.  This is followed by adding more nodes between the remaining nodes.)
create points on the graph between  pairs of consecutive nodes of the selected minimum number of nodes along the searched route; ([0017], [0046], [0086])
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between pairs of consecutive nodes of the selected minimum number of nodes along the searched route ; and ([0008-0010], [0046], [0059], [0068], [0085])
output the latitude and longitude for each point on the graph.  ([0072], [0086])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong’s routing method with Van Os’ method of selecting a minimum number of nodes to determine the route, creating points on the graph between consecutive nodes, converting coordinates of the points into latitude and longitude and outputting that information because it would allow Jeong to simplify the routing information, spread out the routing points that a user has to follow, and this would give them an easier to follow experience.  Instead of having to navigate through a large number of nodes at turns an intersections, it could be simplified to one or two nodes to approach.  Instead of large breaks between nodes at certain stretches or other possible intersections, there would be intermediate points for the user to approach.
Tatematsu, however, does teach create a point on the graph between each pair of consecutive nodes of the selected number of nodes along the searched route; ([0009-0011], [0034].  Via points are put between guide points which represent intersections.  These points are intended to assist navigation between the intersections.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Van Os, and Tatematsu to modify Jeong to create a point on the graph between each pair of consecutive nodes of the minimum selected number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong in this way because when there are large spaces between nodes, a user might not be able to identify the next node, or might become unsure if they’re on the right path when traveling towards it if it’s very far away.  More nodes along the path would confirm to the user that they are traveling along the correct edge/link and provide more consistent navigation instructions.

For Claim 13, Jeong teaches The route output method according to claim 8, wherein the point on the graph located between each pair of nodes is a point on the graph located between the pair of nodes.   (Figure 3.  Many of the points are between nodes.)
Jeong does not teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected minimum number of nodes along the searched route
Or that the point is a middle point between nodes.
Tatematsu, however, does teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected number of nodes along the searched route ([0009-0011], [0034])
Or that the point is a middle point between nodes. ([0009-0012], [0034])
Van Os, however, does teach that a minimum number of nodes are selected for the route. ([0017], [0082-0086], Figure 3-4, Figures 11-12.  Nodes are added to the list of route nodes until all intersections along the route have nodes added for them (steps 301, 302, 303).  This could be considered selecting a minimum number of nodes that determine the route.  After that, nodes that are too close together are removed if there are still too many nodes.  This is followed by adding more nodes between the remaining nodes.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong’s method with Tatematsu’s teaching of having the points be between consecutive nodes and being the middle point between them and Van Os’ method of selecting a minimum number of nodes for the route.  It would be obvious to do this because selecting a minimum number of nodes simplifies the route, and then putting points between them supplies additional information spread out for a consistent experience of receiving navigation information.  It would be obvious to have the points at the middle point between nodes because on average, this would be effective at reducing the average time/distance from having been or getting to another point, which would improve the consistency of receiving navigation information.

For Claim 15, Jeong teaches A non-transitory computer-readable medium comprising instructions configured to cause a processor to: 
search for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of each node into a latitude and a longitude, representing the searched route; and ([0071], [0130].  The nodes do represent points on the graph.)
output the latitude and longitude for each node on the graph to represent the searched route using the latitude and longitude of the node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach select, from a sequence of nodes representing the searched route, a minimum number of nodes that determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route ; and 
output the latitude and longitude for each point on the graph.  

Van Os, however, does teach select, from a sequence of nodes representing the searched route, a number minimum of nodes that determine the route, each node of the number of nodes being connected to two or more nodes via the links; ([0017], [0082-0086], Figure 3-4, Figures 11-12.  Nodes are added to the list of route nodes until all intersections along the route have nodes added for them (steps 301, 302, 303).  This could be considered selecting a minimum number of nodes that determine the route.  After that, nodes that are too close together are removed if there are still too many nodes.  This is followed by adding more nodes between the remaining nodes.)
create points on the graph between  pairs of consecutive nodes of the selected minimum number of nodes along the searched route; ([0017], [0046], [0086])
convert coordinates of each point into a latitude and a longitude to represent the searched route using the latitude and longitude of the point on the graph between pairs of consecutive nodes of the selected minimum number of nodes along the searched route ; and ([0008-0010], [0046], [0059], [0068], [0085])
output the latitude and longitude for each point on the graph.  ([0072], [0086])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong’s routing method with Van Os’ method of selecting a minimum number of nodes to determine the route, creating points on the graph between consecutive nodes, converting coordinates of the points into latitude and longitude and outputting that information because it would allow Jeong to simplify the routing information, spread out the routing points that a user has to follow, and this would give them an easier to follow experience.  Instead of having to navigate through a large number of nodes at turns an intersections, it could be simplified to one or two nodes to approach.  Instead of large breaks between nodes at certain stretches or other possible intersections, there would be intermediate points for the user to approach.
Tatematsu, however, does teach create a point on the graph between each pair of consecutive nodes of the selected number of nodes along the searched route; ([0009-0011], [0034].  Via points are put between guide points which represent intersections.  These points are intended to assist navigation between the intersections.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Van Os, and Tatematsu to modify Jeong to create a point on the graph between each pair of consecutive nodes of the minimum selected number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Jeong in this way because when there are large spaces between nodes, a user might not be able to identify the next node, or might become unsure if they’re on the right path when traveling towards it if it’s very far away.  More nodes along the path would confirm to the user that they are traveling along the correct edge/link and provide more consistent navigation instructions.




Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in light of Van Os, in light of Tatematsu in light of Fukuda et al (US Pub 2011/0119311 A1), hereafter known as Fukuda.

For Claim 3, modified Jeong teaches The route output apparatus according to claim 1, 	and a processor that converts, ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.
Fukuda does teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 4, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 5, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda does teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.

For Claim 10, modified Jeong teaches The route output method according to claim 8, 
And a converter ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  
Fukuda, however, does teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 11, modified Jeong teaches The route output method according to claim 10, 
	Jeong does not teach wherein the 5converting comprises selecting, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 12, modified Jeong teaches The route output method according to claim 10, 
Jeong does not teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda, however, does teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al (US Pub 2019/0101402 A1) relates to processing map data for route navigation.
Wheeler et al (US Pub 2018/0188743 A1) relates to generating routes and converting points to latitudes and longitudes.
Hong et al (US Pub 2016/0358021) A1 relates to creating new nodes between existing nodes.
Mason et al (US Pub 2015/0338226 A1) relates to selecting points for routes based on context.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664